Title: To Thomas Jefferson from Arthur S. Brockenbrough, 31 May 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir
May 31. 1825
Judge Dade I am informed resides near Dumfries Prince William County—I trust we have not deviated so much from McAdams roadmaking sistem as to make it necessary to do the work over again as before the receipt of your favor I discovered the error in puting on the rock before it was broken and yesterday chainged the plan by laying it on the road side for the purpose of breaking it before it goes on, in consiquence of the fall of water from the cross streets, I have thought it best to raise the bed of the road a little that the water may pass off on the edge of the roadI am sir most respectfuly your Obt SertA. S Brockenbrough  P.